Cite as 2015 Ark. 374

                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered   October 8, 2015

IN RE SUPREME COURT
COMMITTEE ON MODEL JURY
INSTRUCTIONS – CIVIL




                                      PER CURIAM


       Richard Donovan, Esq., of Little Rock, Michelle Kaemmerling, Esq., of Little Rock,

and the Honorable Doug Schrantz, Circuit Judge, of Bentonville, are appointed to the

Committee on Model Jury Instructions–Civil for three-year terms to expire on September 30,

2018. The court extends its appreciation to these new members for their willingness to serve

on this important committee.

       We designate Edie Ervin, a current member of the committee, to succeed Steve

Lancaster as chair. We thank Ms. Ervin for undertaking these additional responsibilities. We

also thank Mr. Lancaster for his dedicated service to this important committee.

       The court expresses its gratitude to the other outgoing members, Judge Mike Fitzhugh

and Judge Chip Welch, for their years of valuable service to this committee.